DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The withdrawal of claims 10-15 in the Response mailed 7/22/2022 without traverse is acknowledged. Amended claims 3-4, 6-9 will be examined with elected group 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3, 4, 5, 6, 16, and 17, are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Samuelian (U.S. Patent 3,627,008).
Regarding claim 3, Samuelian teaches wherein the container body and the container bottom are separately constructed (item 12 and item 14 are considered separately constructed). 
Regarding claim 4, Samuelian teaches wherein the container body comprises a molded material (column 41 lines 41-44 teaches molded from translucent material such as glass or a suitable plastic). 
Regarding claim 5, Samuelian teaches wherein the draft of the inner wall generally decreases in perimeter length from the closed end to the open end (the perimeter decreases from the bottom of item 12 to the top of item 12).
Regarding claim 6, Samuelian teaches wherein the container body comprises an inner wall and an outer wall (figure 3 shows  an inner wall proximate item 132 and an outer wall proximate item 133). 
Regarding claim 7, Samuelian teaches wherein the draft of the inner wall generally decreases in perimeter length from the closed end to the open end (see figure 3 the inner perimeter proximate item 132 decreases from end proximate item 14 to end proximate item 114).
Regarding claim 16, Samuelian teaches a blender system (figures 1 and 3) comprising:  a blender base comprising a housing that houses a motor (power unit 10 and column 2 line 42); a container operatively attachable to the blender base (item 12), the container comprising: a container body comprising an open end, a closed end, and a side wall extending between the closed end and the open end, wherein the perimeter of the open end is generally smaller than the perimeter of the closed end (the open end with opening 114 proximate closure 20 and closed end proximate item 14); a container bottom operatively attached to the closed end to form a seal between the container bottom and the closed end (item 14 is considered reading on a container bottom, item 112 forms a seal between item 14 and the closed end of item 12); a blade assembly operatively attachable to the blender base; and a lid operatively attachable to the open end of the container body (see figure 3 cutter assembly 70 which extends to item 10, item 20 is considered reading on a lid).
Regarding claim 17, Samuelian teaches wherein the sidewalls comprise a draft that generally decreases from the closed to the open end (see shape of jar proximate item 20 to item 14 which decreases from the bottom most portion to the top most portion).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 9, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Samuelian (U.S. Patent 3,627,008) in view of Kolar (U.S. Publication 2016/0309960)
Samuelian is silent to the language of claims 8, 9, 19 and 20. 
Regarding claim 8, Kolar teaches further comprising a wireless tag disposed on or within the container (paragraph 39 which teaches an NFC component either on or in the container, paragraph 33 teaches an NFC component includes an NFC tag ). Regarding claim 9, Kolar teaches wherein the tag is hermetically sealed in at least one of the container body, the container bottom or in between the container body and container bottom (paragraph 39 teaches the NFC component on the container, paragraph 51 teaches the NFC component being sealed to provide a protective barrier from an external atmosphere or environment). Regarding claim 19, Kolar teaches further comprising at least one of a near field communications tag or radio frequency identification tag disposed between the container body and the container bottom (paragraph 50 teaches an NFC component at item 242 closed end which is in between the body of the container 230 and container bottom apron 240). Regarding claim 20, Kolar teaches wherein the comprising at least one of a near field communications tag or radio frequency identification tag is hermetically sealed (paragraph 39 teaches the NFC component on the container, paragraph 51 teaches the NFC component being sealed to provide a protective barrier from an external atmosphere or environment). 
It would have been obvious to one of ordinary skill in the art to modify the blender of Samuelian with the NFC configuration of Kolar in order to allow for more accurate control of the mixing operation.

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Samuelian (U.S. Patent 3,627,008) in view of Mugge (U.S. Patent 5,360,176). 
Regarding claim 18, Samuelian is silent to the seal (item 112) specifically being a welded. 
Regarding claim 18, Mugge teaches attaching a blender (column 1 lines 5-11) and that plastic material can be welded to form a hermetical seal (column 2 lines 17-21). 
It would have been obvious to one of ordinary skill in the art to modify the seal configuration of Samuelian with the welding configuration of Mugge in order to increase the durability of the seal.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANSHU BHATIA/Primary Examiner, Art Unit 1774